        Case 2:20-cv-01061-JDP Document 15 Filed 12/14/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    SHAUN DARNELL GARLAND,                           Case No. 2:20-cv-01061-JDP (PC)
11                       Plaintiff,                    SCREENING ORDER
12            v.                                       ORDER THAT PLAINTIFF:
13    LAURA ELDRIDGE, et al.,                               (1) FILE A THIRD AMENDED
                                                            COMPLAINT; OR
14                       Defendants.
                                                            (2) NOTIFY THE COURT THAT HE
15                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
16                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS CONSISTENT WITH
17                                                          THIS ORDER
18                                                     ECF No. 14
19                                                     SIXTY-DAY DEADLINE
20
21          Plaintiff Shaun Darnell Garland is a state prisoner proceeding without counsel in this civil

22   rights action brought under 42 U.S.C. § 1983. Plaintiff’s last complaint was dismissed with leave

23   to amend for failure to state a cognizable claim. ECF No. 8. He has filed a second amended

24   complaint, which I must screen. ECF No. 14. The second amended complaint contains two

25   unrelated claims. First, plaintiff alleges that defendant C. Flores has interfered with his familial

26   visits as part of an attempt to coerce him into “debriefing.” Id. at 3. Second, plaintiff alleges that

27   new California Department of Corrections and Rehabilitation (“CDCR”) grievance procedures

28   violate his due process rights. Id. at 5-6. The amended complaint does not, for the reasons
                                                        1
        Case 2:20-cv-01061-JDP Document 15 Filed 12/14/20 Page 2 of 4


 1   below, state a cognizable claim. Plaintiff will be given one more opportunity to amend his

 2   complaint before I recommend that it be dismissed.

 3                                  Screening and Pleading Requirements

 4          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 5   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 6   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 7   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 8   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

12   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

13   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

14   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

15   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

16   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

17   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

18   n.2 (9th Cir. 2006) (en banc) (citations omitted).

19          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

20   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

22   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

23   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

24   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

25   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

26
27

28
                                                          2
        Case 2:20-cv-01061-JDP Document 15 Filed 12/14/20 Page 3 of 4


 1                                                    Analysis

 2           In his first claim, plaintiff alleges that defendant C. Flores, a CDCR investigator, is

 3   attempting to coerce him into gang “debriefing” by interfering with his familial visits. ECF No.

 4   14 at 3-4. He describes several incidents occurring between 2016 and 2018 in which Flores either

 5   curtailed, delayed, or cancelled visits by his family members at different CDCR facilities. Id.

 6   Even if these separate instances of interference were appropriate to litigate together, inmates do

 7   not have a due process right to family visits. See Kentucky Dep’t of Corrections v. Thompson,

 8   490 U.S. 454, 460-61 (1989) (“The denial of prison access to a particular visitor is well within the

 9   terms of confinement ordinarily contemplated by a prison sentence and therefore is not

10   independently protected by the Due Process Clause.”) (internal citations and quotation marks

11   omitted); see also Toussaint v. McCarthy, 801 F.2d 1080, 1113 (9th Cir. 1986) (holding that

12   denial of contact visitation is not infliction of pain and does not violate the Eighth Amendment).

13   Neither has plaintiff stated a cognizable First Amendment claim; he has not alleged that Flores

14   retaliated against him for exercising his constitutional rights or engaging in protected activity.

15   See Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003) (“A prisoner suing prison officials under

16   section 1983 for retaliation must allege that he was retaliated against for exercising his

17   constitutional rights and that the retaliatory action does not advance legitimate penological goals,

18   such as preserving institutional order and discipline.”).

19           Plaintiff’s second claim is also non-cognizable. He alleges that the CDCR’s new

20   grievance system violates his due process rights. ECF No. 14 at 5. Inmates have no entitlement
21   to a specific grievance procedure and no liberty interest in the processing of their appeals. See

22   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

23           Plaintiff may either stand by the current complaint or file an amended complaint. If he

24   stands by his complaint, I will recommend that it be dismissed for failure to state a claim. If he

25   chooses to amend, the amended complaint should be brief, Fed. R. Civ. P. 8(a), but must state

26   what actions each named defendant took that deprived plaintiff of constitutional or other federal
27   rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff

28   must set forth “sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’”
                                                           3
        Case 2:20-cv-01061-JDP Document 15 Filed 12/14/20 Page 4 of 4


 1   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff must allege that each

 2   defendant personally participated in the deprivation of his rights. See Jones, 297 F.3d at 934.

 3   Plaintiff should note that a short, concise statement in which the allegations are ordered

 4   chronologically will help the court identify his claims. Plaintiff should describe how each

 5   defendant wronged him, the circumstances surrounding each of the claimed violations, and any

 6   harm he suffered.

 7            If plaintiff decides to file an amended complaint, the amended complaint will supersede

 8   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

 9   banc). This means that the amended complaint must be complete on its face without reference to

10   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

11   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

12   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

13   sufficient detail. The amended complaint should be titled “Third Amended Complaint” and refer

14   to the appropriate case number.

15            Accordingly, it is ORDERED that

16            1. Within sixty days from the service of this order, plaintiff must either file a

17   Third Amended Complaint or advise the court he wishes stand by his current complaint.

18            2. Failure to comply with this order may result in the dismissal of this action.

19            3. The clerk’s office is directed to send plaintiff a complaint form.

20
     IT IS SO ORDERED.
21

22
     Dated:      December 11, 2020
23                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          4
